DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-21 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 calls for the newly added limitation “the chamber coupled to a cryofluid inlet and outlet”. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. There is no disclosure in the specification of a cryofluid inlet and outlet on the chamber engaging the coldhead. The drawings do not also contemplate this newly added subject matter. Merely reciting that “the cryofluid is provided in the chamber” as illustrated in [0032] of the specification does not support the claimed language of “the chamber coupled to a cryofluid inlet and outlet”.

Claims 2-16 are rejected under 35 U.S.C. 112(a) for their dependency on a claim that fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 calls for the limitation “the cryofluid” which lacks antecedent basis; making the claim indefinite.

Applicant is encouraged to recite “a cryofluid” in lieu of “the cryofluid”.

Claims 18-21 are indefinite for their dependency of an indefinite base claim

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki (US 20070271933 A1).

Regarding claim 1:
Miki discloses a cryocooler assembly (Fig. 2) comprising: 
a coldhead #1 operatively engaged within a chamber (defined by #23 & #24) configured to retain cryofluid (via #21, [0086]), the chamber coupled to a cryofluid inlet (inlet from #21) and outlet (on #27, outlet to #30, [0104]); and 
a first thermally conductive mass #31 ([0091]) extending into the chamber and thermally engaged with cryofluid within the chamber (see flow path of cryofluid indicated in [0104] and Fig. 2).  
Regarding claim 2:
Miki further discloses a thermal link between the coldhead and the first thermally conductive mass (the coldhead and the first thermally conductive mass are thermally connected. See [0091]).
  
Regarding claim 3:
Miki further discloses a second thermally conductive mass #4 thermally engaged with the cryofluid ([0086] and [0109]).

Regarding claim 4:
Miki further discloses a thermal link between the coldhead and the second thermally conductive mass (the coldhead and the second thermally conductive mass are thermally connected. See [0104]).  

Regarding claim 5:
Miki further discloses wherein the first thermally conductive mass is arranged about the chamber in relation to a first portion of the cryofluid having a first temperature, and the second thermally conductive mass is arranged about the chamber in relation to a second portion of the cryofluid having a second temperature that is different from the first temperature (inherently present. The cryofluid has different temperatures at the cooling stages).  

Regarding claim 7:
Miki further discloses wherein the first thermally conductive mass defines at least one portion of the chamber (Fig. 2).  

Regarding claim 8:
Miki further discloses a second thermally conductive mass #4 thermally engaged with the cryofluid ([0086] and [0109]) and defining at least another portion of the chamber (Fig. 2).  
Regarding claim 10:
Miki further discloses a thermal link (via the stem of second cooling stage #6 of the sleeve #24) extending from the first mass to a second mass (Fig. 2).  
Regarding claim 11:
Miki discloses all the limitations.
Note: the second mass being an element of a cryocooler analytical device is a statement of intended use and the structure of the device as taught by Miki can perform the intended function. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  

Regarding claims 17-21:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claims 17-21, as claimed, would necessarily result from the normal operation of the apparatus of claims 1-5, 7-8, 10-11. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-5, 7-8, 10-11 above for the rejection of claims 17-21.

Claim(s) 17 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonas (US 20150323626 A1).

Regarding claim 17:
Jonas discloses a method for providing one or more cold sources from a cryocooler (Fig. 3), the method comprising operatively engaging at least a cryofluid (in #308, [0054]) of the cryocooler with one or more thermally conductive masses #303.

Response to Arguments
The following remarks respond to Applicant’s arguments filed 11/23/2021.

Applicant amendments have overcome the drawing objections of the prior office action.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

It was pointed out to the applicant that Miki discloses all the limitations of newly presented claim 1.

Refer to the 112 and 102 rejection sections above for elaborated rejections of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant's submission of information disclosure statements under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/23/2021 and 11/30/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763